Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In re: The Estate of Charles W. Ford,                  Appeal from the County Court at Law of
Deceased                                               Harrison County, Texas (Tr. Ct. No. 2012-
                                                       16,678-B-CCL). Memorandum Opinion
No. 06-13-00133-CV                                     delivered by Chief Justice Morriss, Justice
                                                       Carter and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED MARCH 21, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk